C. A. D. C. Cir. [Certiorari granted, ante, p. 1003.] The parties are directed to brief the question of applicability of §633 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (enacted as Division C of the Omnibus Consolidated Appropriations Act, 1997, Pub. L. 104-208, 110 Stat. 3009-701 (“Authority to Determine Visa Processing Procedures”) (amending 8 U. S. C. *1058§ 1152(a)(1))) to this case and whether this case is moot. Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., October 11,1996. Twenty typewritten copies of each brief may be filed initially in order to meet the October 11 filing date. Forty copies of the brief prepared under this Court’s Rule 33.1 are to be filed as soon as possible thereafter.